March 30, 1936. The opinion of the Court was delivered by
This is an appeal by City of Beaufort from order of Hon. J. Henry Johnson, Circuit Judge, reversing the recorder's Court of the City of Beaufort, wherein respondent was found guilty of practicing law in the City of Beaufort without having procured a license as required by the ordinance of the city; and was sentenced to pay a fine of $25.00, or serve thirty days imprisonment, the sentence being suspended conditioned upon the respondent at once paying the license fee of $25.00.
It is the well-settled law of this State that a debtor when he makes a payment has the right to direct and control the application. See Bell v. Bell, 20 S.C. 34, and cases therein cited. Counsel for appellant admit in printed argument that appellant did not have a lien on respondent's property.
After a careful study of the record in this case, we are of the opinion that the Circuit Judge reached the proper conclusion, and the exceptions to his order, are overruled. Let the order be reported. *Page 130 
Affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BONHAM and FISHBURNE concur.